Title: To Thomas Jefferson from Jimmey Nantikoke, 4 October 1808
From: Nantikoke, Jimmey
To: Jefferson, Thomas


                  
                     Father— 
                     White River 4th. Octr. 1808—
                  
                  Your Child the Chief of Nantikoke Nation—has with his people left their Native Country number years ago In the State of Maryland—part of the Said country never was sold by us the only owners, but was reserved, and appoint certain agents to lease it and receive rents for us—And your poor children have been wandering about—So that they never could return to receive the benefit of their reserved land—But since they finally agreed to settle down here with their Brothers the Delawares—and being very poor they wish to obtain all the benefits that have been and may arise from their native place—which they presume is a difficult business—Therefore Your Child in behalf of his people, earnestly request you would cast an Eye of pity on them—that you would point out a right path for them: whereby they may obtain their just Rights—And request you to deliver the above mentioned path in writing to Captn. Hindrick Aupaumut, whom we now appoint to Speak and act in our behalf—And we Shall ever acknowledge your kindness & friendship—
                  
                     Jimmey Nantikoke— his X mark,In behalf of the Nation—
                     
                  
                     In presence of—
                     John Conner
                        Interpreter for the Dellowrs
                     Jacob Naunauhptonk—Captn. of Muhhecon —	                      
                     
                     
                     
                  
                  
                 
               